Title: John Barnes to Thomas Jefferson, 12 October 1819
From: Barnes, John,White, Joshua Elder
To: Jefferson, Thomas


					
						
							Dear Sir
							
								George Town Coa
								12 Octr 1819.
							
						
						My friend Doctr Joshua White—a Native of this place whose settled residence for 18 yrs passed has been at Savannah—and for 10 yrs an Established & successfull Merchant of the latter—2 or 3 yrs on a tour thro’ England Scotland &c—and now, on his return to Savannah via Charlottesville—to Staunton—wishing for an introduction to you—altho acquainted with the Honble Secty of the Treasury.—yet fearing he might not have the Opportunity of being favd with his Letter—have induced me—to this Liberty—and withal to renew my Anxious desire of learning—the state of yr health and—of the good families—to whom most Respectfully—
						I am ever Sir
						
							Your Obedt & very huml servt
							John Barnes,
						
					
					
						its probable you may have perused the Docts late publication of said tour—
					
				